      CASE 0:20-cv-00913-NEB-ECW Document 43 Filed 06/23/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 ANGELICA C., et al.,                              Case No. 20‐CV‐913 (NEB/ECW)

                       Petitioners,

 v.                                              ORDER ACCEPTING REPORT AND
                                                     RECOMMENDATION
 IMMIGRATION AND CUSTOMS
 ENFORCEMENT, PETER BERG, and
 WILLIAM BARR,

                       Respondents.



       The Court has received the June 5, 2020 Report and Recommendation of United

States Magistrate Judge Elizabeth Cowan Wright. (ECF No. 42.) No party has objected to

that Report and Recommendation, and the Court therefore reviews it for clear error. See

Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam).

Finding no clear error, and based upon all the files, records, and proceedings in the above‐

captioned matter, IT IS HEREBY ORDERED THAT:

       1.     The Report and Recommendation (ECF No. 42) is ACCEPTED;

       2.     Petitioners’ motion for temporary restraining order or preliminary

              injunction (ECF No. 4) is DENIED WITHOUT PREJUDICE.

Dated: June 23, 2020                             BY THE COURT:

                                                 s/Nancy E. Brasel
                                                 Nancy E. Brasel
                                                 United States District Judge
